Exhibit 99.1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Lucas Energy, Inc. Houston, Texas We have audited the accompanying statements of revenues and direct operating expenses of the Nordic Acquisition Properties for the years ended September 30, 2011 and 2010.These financial statements are the responsibility of Lucas Energy, Inc.’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provided a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the revenues and direct operating expenses of the Nordic Acquisition Properties described in Note 1 for the years ended September 30, 2011 and 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements reflect the revenues and direct operating expenses of the Nordic Acquisition Properties described in Note 1 and are not intended to be a complete presentation of the financial position, results of operations, or cash flows of the Nordic Acquisition Properties. Hein & Associates LLP Houston, Texas February 3, 2012 -1- NORDIC ACQUISITION PROPERTIES STATEMENTS OF REVENUES AND DIRECT OPERATING EXPENSES Year Ended September 30 Oil and Gas Revenues $ $ Direct Operating Expenses Excess of Revenues Over Direct Operating Expenses $ $ The accompanying notes are an integral part of these financial statements. -2- Notes to Statements of Revenues and Direct Operating Expenses NOTE 1 – PROPERTIES AND BASIS OF PRESENTATION The accompanying statements represent the interests in the revenues and direct operating expenses of the oil and natural gas producing properties acquired by Lucas Energy, Inc. (the Company) from Nordic Oil USA I, LLLP on November 18, 2011. The Company paid $22.0million for the properties. The properties are referred to herein as the "NordicAcquisition Properties", are located in Gonzales, Wilson and Karnes Counties, Texas and were previously and continue to be operated by the Company. The statements of revenues and direct operating expenses have been derived from the Company’s historical financial records and prepared on the accrual basis of accounting. Revenues and direct operating expenses relate to the historical net revenue interests and net working interests in the NordicAcquisition Properties. Crude oil and natural gas revenues are recognized on the sales method when production is sold to a purchaser at a fixed or determinable price, when delivery has occurred and title has transferred, and if collectability of the revenue is probable. Revenues are reported net of overriding and other royalties due to third parties. Direct operating expenses include lease operating expenses, production and ad valorem taxes, and all other direct operating costs associated with the properties. Direct operating expenses include $12,400 and $5,400 of insurance costs allocated by the Company for the years ended September30, 2011 and 2010, respectively. Direct operating expenses do not include corporate overhead, interest expense and income taxes. The statements of revenues and direct operating expenses are not indicative of the financial condition or results of operations of the NordicAcquisition Properties going forward due to the omission of various operating expenses. During the years presented, the NordicAcquisition Properties were not accounted for by the Company as a separate business unit. As such, certain costs, such as depreciation, depletion and amortization, accretion of asset retirement obligations, general and administrative expenses and interest expense were not allocated to the NordicAcquisition Properties. NOTE 2 – OMITTED FINANCIAL INFORMATION Historical financial statements reflecting financial position, results of operations and cash flows required by accounting principles generally accepted in the UnitedStates of America are not presented as such information is not available on a property-by-property basis, nor is it practicable to obtain such information in these circumstances. Historically, no allocation of general and administrative, interest expense, corporate taxes, accretion of asset retirement obligations, and depreciation, depletion and amortization was made to the NordicAcquisition Properties. Accordingly, the statements of revenues and direct operating expenses are presented in lieu of the financial statements required under Rule3-01 and Rule3-02 of the Securities and Exchange Commission's RegulationS-X. NOTE 3 - UNAUDITED SUPPLEMENTAL OIL AND GAS RESERVE INFORMATION Except as noted within the context of each disclosure, the dollar amounts presented in the tabular data herein are stated in dollars. -3- Oil and Gas Reserve Information The following tables summarize the net ownership interests in estimated quantities of proved and proved developed crude oil reserves in barrels of the NordicAcquisition Properties for the years indicated, estimated by the Company, and the related summary of changes in estimated quantities of net remaining proved reserves during the periods indicated. Year Ended September 30, 2010: Proved Reserves Beginning Balance - Extensions Revisions - Production ) Ending Balance Proved Developed Reserves, September 30, 2010 Proved Undeveloped Reserves, September 30, 2010 Year Ended September 30, 2011: Proved Reserves Beginning Balance Extensions Revisions ) Production ) Ending Balance Proved Developed Reserves, September 30, 2011 Proved Undeveloped Reserves, September 30, 2011 Proved reserves are estimated quantities of oil and natural gas which geological and engineering data demonstrate, with reasonable certainty, to be recoverable in future years from known reservoirs under existing economic and operating conditions (i.e.,prices and costs) existing at the time the estimate is made. Proved developed reserves are proved reserves that can be expected to be recovered through existing wells and equipment in place and under operating methods being utilized at the time the estimates were made. In 2010, there was a total of 467,055 barrels of additions from extensions and discoveries as a result of drilling and field delineation activities.In 2011, there was a total of 1,188,411 barrels of additions from extensions and discoveries as a result of drilling and field delineation activities. In 2011, certain PUD locations were revised off of the reserve report due to the change in location and type of drilling (moving towards horizontal) planned.These revisions resulted in a reduction of 432,334 barrels. -4- Standardized Measure of Discounted Future Net Cash Flows Relating to Proved Crude Oil and Natural Gas Reserves. The following tables set forth the computation of the standardized measure of discounted future net cash flows (the "Standardized Measure") relating to proved reserves and the changes in such cash flows of the NordicAcquisition Properties in accordance with the Financial Accounting Standards Board's ("FASB") authoritative guidance related to disclosures about oil and gas producing activities. The Standardized Measure is the estimated net future cash inflows from proved reserves less estimated future production and development costs, estimated plugging and abandonment costs, estimated future income taxes (if applicable) and a discount factor. Production costs do not include depreciation, depletion and amortization of capitalized acquisitions, exploration and development costs. Future cash inflows represent expected revenues from production of period-end quantities of proved reserves based on the unweighted average of first-day-of-the-month commodity prices for the year and any fixed and determinable future price changes provided by contractual arrangements in existence at period end. Price changes based on inflation, federal regulatory changes and supply and demand are not considered. Estimated future production costs related to period-end reserves are based on period-end costs. Such costs include, but are not limited to, production taxes and direct operating costs. Inflation and other anticipatory costs are not considered until the actual cost change takes effect. In accordance with the FASB's authoritative guidance, a discount rate of 10% is applied to the annual future net cash flows. In calculating the Standardized Measure, future net cash inflows were estimated by using the unweighted average of first-day-of-the-month oil and gas prices for the period with the estimated future production of period-end proved reserves and assume continuation of existing economic conditions. These prices were $88.40 per barrel of crude oil at September 30, 2011 and $73.46 per barrel of crude oil at September30, 2010. The index prices have been adjusted for historical average location and quality differentials. Future cash inflows were reduced by estimated future development, abandonment and production costs based on period-end costs resulting in net cash flow before tax. Future Federal income tax expense was not considered as the NordicAcquisition Properties are not tax-paying entities for Federal income tax purposes. Provisions for future obligations under the Texas gross margin tax were computed. The Standardized Measure is not intended to be representative of the fair market value of the proved reserves. The calculations of revenues and costs do not necessarily represent the amounts to be received or expended. Accordingly, the estimates of future net cash flows from proved reserves and the present value thereof may not be materially correct when judged against actual subsequent results. Further, since prices and costs do not remain static, and no price or cost changes have been considered, and future production and development costs are estimates to be incurred in developing and producing the estimated proved oil and gas reserves, the results are not necessarily indicative of the fair market value of estimated proved reserves, and the results may not be comparable to estimates disclosed by other oil and gas producers. -5- At September 30, Future cash inflows $ $ Future production costs ) ) Future development and abandonment costs ) ) Future income taxes (1) ) ) Future net cash flows Discount to present value at 10% annual rate ) ) Standardized measure of discounted future net cash flows relating to proved oil and gas reserves $ $ Does not include the effects of Federal income taxes on future revenues because as of September 30, 2011 and 2010, the properties were part of a limited liability partnership not subject to entity-level taxation. Accordingly, no provision for federal or state corporate income taxes has been provided because taxable income was passed through to the partnership’s equity members. Following the acquisition, the properties will be part of the Company and subject to U.S. federal and state income taxes. If the Company was subject to entity-level taxation, the unaudited pro forma future income tax expense at September 30, 2011 and 2010 would have been $11,766,000, and $1,243,000, respectively. The unaudited pro forma Standardized Measure at September 30, 2011 and 2010 would have been
